             Case 4:19-cv-40050-TSH Document 89 Filed 08/23/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

                                                       )
John Doe                                               )
                       Plaintiff(s),                   )
                                                       )
        v.                                             )       CIVIL ACTION
                                                       )       NO. 4:19-cv-40050-TSH
Clark University et al                                 )
                     Defendant(s).                     )
                                                       )

                             ORDER WITH RESPECT TO MEDIATION

                                             August 23, 2021

HENNESSY, M.J.

       The parties are hereby notified that, in accordance with the Order of Reference dated August 4,

2021 (Dkt. entry #86), the court has scheduled a video conference mediation conference at 10:00 am on

September 28, 2021, in Courtroom 1 – Worcester. Counsel are directed to be present with their

respective clients or representatives thereof without limitation on their authority to negotiate and commit

to settlement terms that, in their discretion, may be acceptable. It shall be understood that all parties and

counsel will participate in the conference in good faith and with the interest of settling the matter on

mutually acceptable terms. It shall also be understood that all parties, counsel, and other persons who

participate will keep confidential all communications exchanged during the conference and that all

statements made during the course of the mediation are privileged settlement discussions, made without

prejudice to any party’s legal position, and inadmissible for any purpose in any legal proceeding. It shall

also be understood that no party, participant, or representative shall seek to compel the mediator to testify

and/or produce any document or writing with respect to this mediation in any proceeding. Finally, it

also shall be understood that all parties, counsel, and other participants agree that by participating in this

court-sponsored mediation, they are bound by these understandings and conditions. By no later than 5

business days before the mediation, each party shall provide the court under seal a confidential
             Case 4:19-cv-40050-TSH Document 89 Filed 08/23/21 Page 2 of 2




settlement memorandum (marked “Confidential – Not for Docketing”) of no more than four pages

addressing with candor the following points:

       1.   A brief analysis of the key issues involved in the litigation, including a specific breakdown

            of the claimed damages.

       2. A description of the strongest and weakest legal and factual points in the party’s case.

       3. A description of the strongest and weakest legal and factual points in the opponent’s case.

       4. The status of settlement negotiations, including the last settlement proposal made by each

            side. In this regard, counsel are directed to confer with their clients in advance of the

            mediation conference to explore the party’s settlement position, and the parties are directed

            to exchange settlement proposals prior to the conference.

       5. The settlement proposal that the party believes would be fair.

       Each memorandum shall be sealed, held in confidence by the court and returned to the party at

the conclusion of mediation. The memoranda shall be sent to Dawn King, Courtroom Deputy, Clerk’s

Office, United States District Court, 595 Main Street, Worcester, Massachusetts 01608, or preferably, e-

mailed to dawn_king@mad.uscourts.gov.

       If you believe the case is not ripe for mediation, please contact Dawn King. Counsel are asked

to accommodate the court’s scheduled mediation date. If the date poses a serious conflict, please do not

contact the Courtroom Deputy directly regarding mediation scheduling; instead, counsel are to confer

and file an assented-to motion to continue the mediation, including therein several proposed dates for

which all counsel and principals are available.

               IT IS SO ORDERED.

                                               /s/ David H. Hennessy
                                               DAVID H. HENNESSY
                                               UNITED STATES MAGISTRATE JUDGE



                                                    2
